DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2020 was previously submitted but was not fully annotated as being considered by the examiner in a  previous Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
As a result of the Amendment filed on RCE, claims 1-5, 8, 9, 14-19, 22, 23 and 25-29 are pending. Claims 1, 17 and 23 are amended. Claims 6, 7, 10-13, 20, 21 and 24 are cancelled or were previously canceled.  New claims 25-29 are added.

Allowable Subject Matter
Claims 1-5, 8, 9, 14-19, 22, 23 and 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 17, and 23, the prior art of record does not disclose a projected capacitive (PCAP) touchscreen layered structure or method thereof, comprising:
 wherein an ablated pattern of the border component yields more than one hue of the one colored ink on the cover sheet, wherein the ablated pattern comprises an ablated line, wherein a translucency of the ablated pattern is determined by a first width of the ablated line divided by a pitch of the ablated line; and 
an electro-optical device including a programmable display positioned behind the ablated pattern, wherein a combination of the ablated pattern and the programmable display suppress a moire pattern.

As argued by Applicant, the previously cited references of Ligtenberg (US 2018/0217668 A1), Davis (US 2015/0286085), and Derichs (US 2015/0033968 A1) do not alone or combination read upon the claimed features above. Specifically, the prior art of record do not show the particular determination of the translucency of the ablated pattern being a first width of the ablated line divided by a pitch of the ablated line, in addition to the structural feature of an electro-optical device including a programmable display positioned behind the ablated pattern, wherein a combination of the ablated pattern and the programmable display suppress a moiré pattern. (Applicant Remarks on November 18, 2021 at pgs. 6-17). 
For example, although Derichs discusses moiré patterns interfering with one another (See Derichs, Detailed Description, [0079-0085], [0015], Figs. 10-16) it does not disclose the use of the 
The remaining prior art cited currently on the PTO-892 are relevant to the Field of the Invention but do not cure the deficiencies above.
Furthermore, it would not have been obvious to have modified the prior art of record to arrive at the claimed invention because there is insufficient teaching, suggestion or motivation to utilize the translucent ablated pattern (determined by a first width of the ablated line divided by a pitch of the ablated line) and the programmable display for the function of suppressing a moiré pattern. Although the claim has some aspects of intended use, the structural aspects of a moiré pattern on the PCAP touchscreen, which are being suppressed by the programmable display and ablated pattern, are affirmatively claimed and not taught or suggested by the prior art.
As such, the independent claims 1, 17 and 23 are free of and unobvious over the prior art and are allowed. The remaining claims are dependent off of claim 1, 17 or 23 and are allowed as a result of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626